Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered.
Election/Restrictions
Applicant’s election without traverse of Invention V in the reply filed on 4/25/19 was previously acknowledged and made final.
Claims 4-8, 11, 15-16 and 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/19. Claim 20 has been canceled and Claims 1-3, 9, 12-14, and 21-22 are examined below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3869790, Ihasz in view of USPN 5606799, Melton, and USPN 3967372, Beck et al., hereafter Beck.  
Regarding Claim 1, Ihasz discloses an electrically-driven hair trimming device comprising: a handle (fig’s. 1-2, casing 11); a head (fig. 1, walls which form receptacle 15), the head comprising: a head base (cutter head mounting frame 30) being coupled to the handle via latch member (latching legs 32), and a first head attachment (first cutter 16; col. 2, lines 38-50) and a second head attachment (fig. 2, long-hair trimmer 59; col. 3, lines 63-70), wherein: each one of the first and second head attachments is releaseably engageable, one at a time, with the head base (col. 3, lines 63-70), each one of the first and second head attachments includes a cutting unit constructed to cut hair (col. 3, line 63-68), the first head attachment is different from the second head attachment (fig’s. 1 and 2; col. 3 lines 63-68), and each of the first head attachment and the second head attachment comprises any one of a shaver head attachment (cutter head 16), and a long-hair trimmer head attachment (long-hair trimmer 59); at least one driven shaft (reciprocating motor arms 57), the at least one driven shaft extending into the head and coupled to and driving the cutting unit (col. 3, lines 35-50); wherein the at least one driven shaft comprises a first driven shaft and a second driven shaft (driven shafts 57) a motor (col. 3, line 34), the motor being contained substantially within the handle (col. 3, line 30-60); 
Ihasz lacks a head base being movable in at least two dimensions relative to the handle.
Melton discloses a detachable pivotal razor head assembly, which is analogous to Ihasz as being in the same field of endeavor (razors), and includes a reciprocating detachable cutting head, and which further discloses that in such a reciprocating razor head assembly that it is beneficial to have a detachable reciprocable blade assembly (40) with a head base swivel portion (48) thereof, which is attached to a handle (12) at coupler formation (30) and is movable relative to the handle (12) of the assembly in at least two dimensions (per col 7, lines 45-55) via a ball and socket joint connection in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the head base portion be movably attached to the handle of Ihasz, via a ball and socket connection disclosed in Melton in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles as taught in Melton.
Ihasz also lacks a transmission constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft.  Ihasz teaches that the shaft 94 imparts a reciprocating motion onto the driven shafts of the blade assemblies but fails to mention whether it is also linear.  However, based upon the structure of the drive arm (94), tongues (92) and portion (64) and how they act upon and move blades (50), the only possible movement is linearly.
Furthermore, translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly is well known in the shaving art.  This is evidenced by Melton who also discloses that rotary motion of the motor thereof is translated to drive the blades thereof in a reciprocating linear fashion via having a rotary motor drive actuator member 34 connect with a blade driver lug 94 to translate such rotary motion into a reciprocating motion of blade member (90, col 5, lines 25-40) in a very similar fashion to Ihasz.
Ihasz also lacks the assembly thereof comprising the first and second driven shafts reciprocating in opposite directions. Ihasz is silent as to the direction in which the driven shafts 57 move and thus lacks this feature.   
Beck discloses a shaver with an adjustable long hair trimmer, like the reciprocating trimmer of the present invention and like the reciprocating trimmer of Ihasz, and discloses that in such a hair trimmer it is known to include a pair of reciprocating shafts (fig. 2, drive levers 37 and 38) inner cutters 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the first and second driven shafts and the cutters attached to the shafts reciprocate in opposite directions in order to allow an operator to provide a close shave to an end user in a single pass fashion as taught in Beck.
Regarding Claim 2, the head of the Ihasz assembly, as modified by Melton, is movable in two dimensions relative to the handle, as noted in the modification above.
Regarding Claim 12, the first head attachment of Ihasz (seen in fig 3) comprises one or more cutting units (e.g. 50) that is releaseably coupled to the first driven shaft and the second driven shaft (at part 62).
Regarding Claim 14, the first head attachment further comprises a carrier (Ihasz, fig 3, 66) that couples one of the first driven shaft or second driven shaft to a cutter (fig 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton and Beck and further in view of USPN 6378210, Bickford. 
Regarding Claim 3, the Ihasz apparatus as modified by Melton discloses all the limitations of Claim 1 as discussed above.  Modified Ihasz lacks, the device comprising at least one of a third head attachment, a fourth head attachment, a fifth head attachment, a sixth head attachment, or a seventh head attachment, wherein each of the third head attachment, fourth head attachment, fifth head attachment, sixth head attachment, and a seventh head attachment comprise a shaver head attachment, a long-hair trimmer head attachment, a body hair trimmer head attachment, a beard 
Bickford discloses a pattern designer shaver system which, like modified Ihasz, includes a driven shaft (fig 1, 38) which may be used to engage and drive a number of different detachable head attachment assemblies (14, 16, 18, 20 and 22), which accessories include shaver head attachments, in order to allow user’s greater capability for creating a greater number of designs when cutting hair, by having multiple attachments of differing sizes (col. 1, lines 40-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by including additional head attachments numbering between three to five attachments as taught by Bickford in order to allow user’s greater capability for creating a greater number of designs when cutting hair, by having multiple attachments of differing sizes as taught by Bickford.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of USPN 9266245, Kammer.  
Regarding Claim 9, the Ihasz apparatus as modified by Melton discloses all the limitations of Claim 1 as discussed above. 
Ihasz also comprises each of the first and second head attachments comprising: a frame being releaseably engageable with the head base (bottom of head attachments 10 and 20 which attach to the body 11).
However, modified Ihasz, lacks a hood being releaseably engageable with the frame.
Kammer discloses an electric hair trimmer with a detachable cutter head attachment (fig 4-5, 300), which includes a base (fig 4, 304, shown in fig 5 in an exploded view of the head), said base being 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the detachable heads be constructed such that the heads comprise a hood that is detachable from a frame thereof in order to allow a user to easily replace the blades or other parts of the head when the blades or other parts become worn.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of 20120005900, Erndt et al. 
Regarding Claim 13 the Ihasz apparatus, as modified by Melton, discloses all the limitations of Claim 12 as discussed above. 
Modified Ihasz also includes the first head attachment (shown in fig 3 of Ihasz) being a shaver, since the trimmer attachment also shaves hair.
However, modified Ihasz lacks said attachment having cutting units being of a foil-type cutting unit.
Erndt discloses an electrically operated shaver with replaceable cutting blades, which like the trimmer head attachment of Ihasz, comprises a removable reciprocable flat blade (23), and discloses that in such a device it is known to have the blade be of foil material and thus being of a foil type cutting unit (Par. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the blades of the trimmer head attachment, which may be considered a shaver, be made of foil, and thus making the head a foil-type cutting unit in order to have a cost effective replaceable shaving head.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of USPN 5193275, Hirokazu et al, hereafter Hirokazu. 
Regarding Claim 21 the Ihasz apparatus, as modified by Melton, discloses all the limitations of Claim 1 as discussed above.
Modified Ihasz lacks the transmission is constructed to translate rotary motion of the motor to reciprocating pivoting movement of an intermediate element of the transmission to linear, reciprocating motion of the at least one driven shaft (in Ihasz a motor [not shown] is disclose to power the drive shaft 94 to be driven in a reciprocating fashion, however, it is not disclose how the motor is driven, nor whether the motor shaft is driven rotationally and then translated to a reciprocating motion of the blade moving shaft).
Hirokazu discloses an electrically operated shaver analogous to the reciprocating electric shaver of Ihasz and of the present invention, and discloses that in such an assembly it is known to translate rotary motion of an output shaft (fig 6, 51) of a motor (fig 1, 50) to reciprocating pivoting movement of an intermediate element (fig 6, “pivot lever” 60) of the transmission to linear, reciprocating motion of the at least one driven shaft (shaft on lower end of blade 35, which is received by portion 63 of pivot lever 60; col. 4, lines 30-65), in order to translate rotary motion of a motor to reciprocate a blade in a space saving fashion (col. 3, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the transmission be constructed to translate rotary motion of the motor to reciprocating pivoting movement of an intermediate element of the transmission to linear, reciprocating motion of the at least one driven shaft in order to translate rotary motion of a motor to reciprocate a blade in a space saving fashion as taught by Hirokazu.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, and further in view of USPN 3183591, Dumont.  
Regarding Claim 22, Ihasz discloses a hair trimmer comprising: a handle (fig’s. 1-2, casing 11); a head (fig. 1 walls which form receptacle 15), the head comprising: a head base (cutter head mounting frame 30) being coupled to the handle (via arms 12 and 13), a first head attachment (fig. 1, first cutter 16) and a second head attachment (fig 2, long hair trimmer 59) wherein each one of the first and second head attachments is releaseably engageable, one at a time, with the head base (col. 3, lines 63-70), the first head and the second head attachment includes a cutting unit constructed to cut hair, the first head attachment is different from the second head attachment (col. 3, lines 63-70), and the second head attachment comprises a long-hair trimmer (col. 3, lines 63-70) at least one driven shaft (57), the at least one driven shaft extending into the head and coupled to and driving the skin treatment implement or cutting unit (col. 3, lines 30-65); a motor (col. 3, lines 25-30), the motor being contained substantially within the handle (since the motor is in the motor housing 55 which is in the casing); and a transmission (“cutter head operating means”, col. 3, line 28). 
Ihasz lacks the head base being movable in at least two dimensions relative to the handle.
Melton discloses a detachable pivotal razor head assembly, which is analogous to Ihasz as being in the same field of endeavor (razors), and includes a reciprocating detachable cutting head, and which further discloses that in such a reciprocating razor head assembly that it is beneficial to have a detachable reciprocable blade assembly (40) with a head base swivel portion (48) thereof, which is attached to a handle (12) at coupler formation (30) and is movable relative to the handle (12) of the assembly in at least two dimensions (per col 7, lines 45-55) via a ball and socket joint connection in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles  (see Col. 2, lines 20-30).

Ihasz also lacks the first head attachment including a skin treatment implement comprising a brush unit. 
Dumont discloses a reciprocating trimmer assembly like that of the present invention and like that of Ihasz, and discloses that in such an assembly it is known to include a brush attachment (fig. 1, combination of parts 40, 20 and 21) for such an assembly that is releasably engaged with such a reciprocating blade assembly (col. 2 lines 25-35) and powered by the reciprocating motor (col. 1, lines 30-32) in order to lift and guide hair during a cutting operation (col. 1, lines 25-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having first head attachment include a skin treatment implement comprising a brush unit in order to lift and guide hair during a cutting operation as taught in Dumont.
Ihasz also lacks a transmission constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft.  Ihasz teaches that the shaft 57 impart a reciprocating motion onto the driven blades this motion is translated from a rotary motion.  
However, translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly is well known in the shaving art.  This is evidenced by Melton who also discloses that rotary motion of the motor thereof is translated to drive the blades thereof in a reciprocating linear fashion via having a rotary motor drive actuator member 34 connect with a blade driver lug 94 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by the transmission thereof constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft in order to reciprocatingly drive the shaft and cutting elements of Ihasz in a manner well known in the art as taught in Melton.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 3/12/21, with respect to the rejection(s) of claim(s) 1-3,9,12-14 and 21-22 under 35 USC 103 have been fully considered and are not persuasive.
Applicant first argues that the modification of Ihasz in view of Melton is improper because Melton lacks “each one of the first and second head attachments is releasably engageable, one at a time, with the head base” because, according to Applicant, “Melton explicitly teaches away from the proposed modification”.  However, this feature, of the first and second head attachments being releasably engageable, one at a time, with the head base is already present in Ihasz.  Melton discloses a detachable pivotal razor head assembly, like the detachable head assembly of Ihasz, and discloses that it is known in such assemblies to have the head be movable relative to the handle in at least two directions.  As noted in the rejection above, and in the previous Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify lhasz by having the head base portion be movably attached to the handle of lhasz, via a ball and socket connection disclosed in Melton in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles as taught in Melton.  Even if Melton fails to disclose, or even teaches away from the functionality of first and second head attachments being releasably 
Applicant next argues that “the Office Action has failed to provide sufficient rationale for why one of ordinary skill in the art would be motivated to totally redesign Ihasz in view of Melton”.  To support this Applicant notes that “Ihasz discloses reciprocating motor arms 57 for driving "inner cutters 40 via the springs 50 for shearing hair," see column 3, lines 42-44. If the ball-and- socket connection of Melton were used in Ihasz, it is unclear how the inner cutters 40, mounted via the ball-and-socket connection, would properly connect with and be driven by the reciprocating motor arms 57 as the inner cutters 40 pivot via the ball-and-socket connection relative to the motor arms 57, which would not pivot”.  Examiner notes that in Melton, a reciprocating actuating member 34 which is analogous to the reciprocating actuator arms 57 in Ihasz.  If an artisan were tasked with modifying Ihasz to incorporate the pivoting ball and socket joint of Melton such an artisan could incorporate such a design while keeping the dual motor arm design of Ihasz by having the ball and socket large enough to surround the motor arms of Ihasz. This modification would not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.  
Applicant next argues that the modification of Ihasz in view of Beck, to modify Ihasz by having the first and second driven shafts 57 therein reciprocate in opposite directions, is improper.  Applicant supports this by noting that is it unclear why one of ordinary skill in the art would be motivated to make such a drastic departure from the teachings of Ihasz merely to provide "a close shave to an end user in a single pass fashion as taught in Beck. More specifically, it is unclear how the drive levers 37 and 38 of Beck would function to drive the inner cutters 40 of Ihasz if Ihasz is modified by Melton to include the ball-and-socket connection of Melton. Such a total reconstruction and redesign of Ihasz would not be predictable and no motivation is provided whatsoever to make such a substantial modification of Ihasz in view of Melton and 
For these reasons the rejections of Ihasz in view of Melton and Beck are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/15/2021